Title: General Orders, 10 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 10th 1775
Parole Frederick.Counter-sign. Gloucester.


The General Court Martial of which Col. William Prescott was president, having tried William Pattin of Col. Gridley’s regiment, and found him guilty of “threatening and abusing a number of persons, when prisoner in the Quarter Guard:” The Court sentence the prisoner to ride the wooden Horse, fifteen minutes. The General approves the sentence, and orders it to be put in execution at the head of the regiment.
David Wells soldier in Col. Gridley’s Regimt tried by the abovementioned General Court Martial for “sleeping upon his post when sentry,” is acquitted by the court.
No non Commission’d Officer, or soldier, but such as are guilty of capital Offences; to be confin’d in the Main Guard; All those guilty of crimes triable by a Regimental Court Martial, to be sent to the Quarter Guards of their respective Corps, to be tried by regimental Court martial. The General Court Martial, whereof Col. William Prescott is president, to set again this day at the usual hour: All Evidences and Persons concerned to attend the court. Whenever a General Court Martial is ordered, it is expected that the Evidences and persons by whom the prisoners are confin’d, do punctually attend to support the accusation, as they will answer the contrary at their peril.
The Colonels of the Massachusetts regiments, to order one subaltern from each Company in their respective Corps, forthwith upon the recruiting service; proper Instructions will be given by the Adjutant General to the Officers ordered upon that service. They will therefore call at Head Quarters as soon

as possible to receive their Instructions. The General recommends it to the Colonels to send active and vigilant Officers upon this service, and those who are most in esteem with people in the District they are sent to recruit in.
